Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 27 May 1798
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


          
            
              Monsieur
              Fœderal City le 27 Mai 1798.
            
            Au milieu de l’Inquietude et de l’Anxiété que vous eprouvez Monsieur sur le sort de vôtre Ami, exposé à plus d’un Naufrage, peut étre ne serez vous pas fâché de savoir ce qu’est devenu Celui qui depuis tant d’années a été son Compagnon d’Infortunes et de Voyage: je m’empresse â vous satisfaire ladessus. Selon les Intentions du G.K. j’ai pris (comme pour le suivre) le chemin du Sud, j’étois à Baltimore et me voila depuis quinze jours à Federal City dans la maison de Mr. Law. Partout j’ai été accablé de questions, je ne sais comment je m’en suis tiré, tout ce que je sais c’est que le métier de Menteur (pour qui n’y est pas accoutumé) est aussi difficile qu’il est humiliant. Soyez cependant sur que le Secret est réligieusement gardé, personne ne se doute de la verité: les uns le croyent vraiment sur les chemins des Eaux, d’autres imaginent que nous sommes brouillés et separés; enfin on a ecrit ici de Philadelphie que Vous l’aves enlevé et caché à Monti Celli. Vous voila donc accusé de rapt et de Viol, tachez de vous en laver comme vous pourrez. Le Gl: Washington et son Epouse ont été dans la Citée pour voir leurs petites filles Mrs. Peeters et Mrs Law, je lui ai été presenté, il m’a reçu très honetement, s’est informé de la Santé du Gl: K. avec Interet, mais en général il a été très reservé, et beaucoup moins curieux et inquisitive que je ne le croyois. Malgré la bonté et l’hospitalité de mes hôtes, je ne puis sans indiscretion rester trop longtems chez Eux, mais ou aller et Comment je n’en sais rien, je ne voudrois pas passer par Philad: ni demeurer (comme je l’avois projetté tout auprès) tant que le Congrès y siegera, et je crains qu’il n’y siege longtems, mon sejour la, occasioneroit des Caquèts et des Soupçons sans fin; je suis en verité dans une Situation bien à pleindre, mon Coeur est blessé jusqu’au Vif, mon esprit est  agité et inquiet, je ne puis ni rester encore moins m’etablir ici, ni m’en retourner chez moi, pour me livrer entre les mains de mes Geoliers, (les Despotes sont si soupçoneux) Parti de l’Europe sans avoir arrangé mes affaires, uniquement pour accompagner et soigner un ami malade, mes parents mes Amis ne pourroient jamais s’imaginer que je me trouverois dans la Situation ou je suis.
            Je voudrois perdre jusqu’au souvenir le traitement que j’ai eprouvé, mais helas! il n’est pas aussi facile d’oublier que de se taire. Pardonnez Monsieur ces plaintes involontaires, vous Etes le seul devant qui Elles m’ont echapé, vous êtes le seul devant qui j’ose parler de ma Situation, et de mes projets. En attendant que je réçoive des nouvelles et des Secours de chez moi, j’ai pris le parti, tant pour me distraire, que pour ne pas perdre mon tems inutilement, j’ai pris le parti dis-je, de voir un peu l’Amérique, je voudrois aller jusqu’au Boston: pourriez vous avoir la bonté de me preter pour cet Effet 150, ou 200 Doll: je promets de vous les rendre en Automne, je serois même très heureux de pouvoir vous rapporter ma dête moi-même. Excusez Monsieur la hardiesse de ma demarche, des raisons que vous ne desaprouveriez pas m’ont empeché de demender ce service à d’autres, il m’en Couteroit de m’ouvrir la dessus à qui que ce soit, mais Vous qui inspirez de l’Attachement et du respect à tous Ceux qui ont le bonheur de vous connoître, ne vous étonnez pas si vous leur inspirez aussi de la Confiance. Agréez les Sentiments respectueux de Celui qui a l’honneur d’être
            Monsieur Vôtre très humble et très obeissant Serviteur
            
              Julien Niemcewicz
            
            
              Si vous avez la bonté de me repondre adressez vôtre lettre to the Care of Thomas Law Federal City. N’oubliez pas surtout de me donner des nouvelles du G.K aussitot que vous en sauréz quelque chose, il doit être près du but de son voyage. II est très probable qu’au bureau de Poste de Philadelphie, il y aura quelques paquets de lettres adressées au Gl: Kos: ayez la bonté de les ouvrir, car il y aura certainem[ent] sous son Envellope des lettres pour moi, et dans ce Cas je vous supplie de vouloir bien me les envoyer.
            
          
          
            Editors’ Translation
            
              Sir
              Federal City, 27 May, 1798
            
            In the midst of the disquiet and anxiety that you feel Sir over the fate of your friend, exposed to more than one shipwreck, perhaps you will not be annoyed to learn what has happened to the one who for so many years has been his companion in misfortunes and travels. I am hastening to satisfy you on that  account. According to the intentions of G.K. I set out (as though following him) on the road south, I was in Baltimore and now I have been for two weeks in the Federal City in the house of Mr. Law. Everywhere I have been overwhelmed with questions, I don’t know how I made out, all that I know is that the role of liar (to which I am not accustomed) is as difficult as it is humiliating. Rest assured, however, that the secret has been religiously kept: no one suspects the truth: some believe him truly on the paths of the waters, others have imagined that we have quarreled and are separated; finally, someone wrote here from Philadelphia that you carried him off and hid him at Monticello. So there you are, accused of kidnaping and ravishing, try to wash yourself clean however you can. Gl: Washington and his wife have been in the city to see their granddaughters, Mrs. Peter and Mrs. Law, I was presented to him, he received me in a very gentlemanly way, inquired about the health of G1: K. with interest, but in general was very formal and much less curious and inquisitive than I had believed. Despite all the kindness and hospitality of my hosts, I cannot, without indiscretion, remain too long with them, but where to go and how I have no idea, I would not like to go by Philad: nor remain (as I had planned) nearby as long as Congress is in session, and I fear that it may stay there for a long time, my stay there would give rise to wagging tongues and endless suspicions; I am truly in a very pitiable condition, my heart is wounded to the quick, my mind is agitated and restless, I can neither remain even less settle here, nor return home, to give myself over to my jailers, (despots are so suspicious) having left Europe without settling my affairs, solely to accompany and care for a sick friend, my family, my friends could never imagine that I would be in my present situation.
            I should like to erase even the memory of the treatment I have undergone, but alas! it is not so easy to forget as it is to be silent. Pardon Sir these involuntary complaints, you are the only one before whom they have escaped me, you are the only one before whom I dare to speak of my situation and my plans. While waiting to receive news and help from home, I have made the decision, as much to distract myself as not to lose my time uselessly, I have made the decision, I say, to see a bit of America, I should like to go as far as Boston: would you have the kindness to lend me 150 or 200 dollars for that project: I promise to pay them back to you in autumn, I should even be very happy to return this debt to you in person. Excuse Sir the boldness of my procedure, reasons of which you would not disapprove have prevented me from asking this service of others, it would cost me to speak freely about it to others, but you who inspire affection and respect in all those who have the good fortune to know you, do not be surprised if you also inspire confidence in them. Accept the respectful sentiments of the one who has the honor of being
            Sir Your very humble and very obedient Servant
            
              Julien Niemcewicz
            
            
              If you have the kindness to answer me address your letter to the care of Thomas Law Federal City. Above all, remember to give me information about G.K. as soon as you know something, he must be near the end of his travel. It is very likely that at the Post Office of Philadelphia there are some packets of letters addressed to Gl: Kos: have the kindness to open them, for in his envelope there are certainly some letters for me, and in that case I beg you to kindly send them to me.
            
          
         